PER CURIAM:
This claim was submitted upon the pleadings. It is admitted by the respondent that the claimant inadvertently duplicated *193and twice paid the sum of $837.00 for an order of 279 Uniform Vehicle Identification Stamps at the rate of $3.00 per vehicle. It is the position of the respondent that West Virginia Code §ll-l-2a, providing for refund of taxes erroneously collected, is limited to taxes and cannot be extended by interpretation to fees such as this; hence, the claimant can recover its inadvertent second payment only through an award in this Court. See 46 Op. Att’y- Gen. 253 (1955). It is readily apparent that an award in the sum of $837.00 should be, and it is hereby, made.
Award of $837.00.